Citation Nr: 1047315	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.   Entitlement to service connection for ischemic heart 
disease, to include atherosclerotic heart disease, and the 
residuals of myocardial infarction and angioplasty, to include as 
due to exposure to herbicides.

2.  Entitlement to service connection, to include on a secondary 
basis, for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2008, the Board denied service connection for anxiety, 
gastroesophageal reflux disease, and Raynaud's syndrome, and 
remanded the issues listed on the title page of this action.  
Although the October 2008 remand listed the hypertension matter 
as included with the ischemic heart disease, given the recent 
establishment of a presumption of service connection for ischemic 
heart disease (described below) which does not extend to 
hypertension, the Board has recharacterized the issues on appeal.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for ischemic heart disease.  While regulations 
to implement the Secretary's decision were pending, the 
Secretary, on November 20, 2009, directed the Board to stay 
action on all claims for service connection that could not be 
granted under current law but that potentially might have been 
granted based on the planned new presumptions of service 
connection for ischemic heart disease based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
a presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
The final rule was effective August 31, 2010.  However, the rule 
was identified as a major rule and, thus, the implementation of 
the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims is lifted 
effective October 30, 2010.   

The Board therefore may proceed with the adjudication of the 
Veteran's claim of service connection for the disorders listed on 
the title page of this action.

The issue of service connection for hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during service, and is presumed 
to have been exposed to herbicides.

2.  The Veteran has a form of ischemic heart disease.


CONCLUSION OF LAW

Ischemic heart disease, including atherosclerotic heart disease, 
and the residuals of myocardial infarction and angioplasty, is 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.  The Board notes in passing that the RO advised the 
veteran in June 2007 of the information and evidence necessary to 
substantiate the initial rating assigned and the effective date 
for the grant of service connection in the event his claim was 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran, who served for ninety days on active duty, 
develops cardiovascular disease to a degree of 10 percent or more 
within one year from separation from service, service connection 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), ischemic heart 
disease, Parkinson's disease, Hodgkin's disease, chronic 
lymphocytic leukemia, B-Cell leukemias, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 75 Fed. 
Reg. 53,202 (Aug. 31, 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Veteran's service personnel records show that he served in 
Vietnam from March 1966 to March 1967.  His exposure to 
herbicides during service, therefore, is presumed.  

The post-service medical evidence shows that he has ischemic 
heart disease, and is status post angioplasty.  Private and VA 
treatment records on file include records showing that at least 
since 2000, the Veteran has been treated for ischemic heart 
disease, as well as atherosclerotic heart disease with 
angioplasty.  The records indicate that he had one confirmed 
instance of a myocardial infarction in the past.  The reports of 
November 2001 and August 2003 VA examinations include diagnoses 
of, respectively, coronary artery disease and "heart disease."  
The Veteran last attended a VA examination in July 2009, at which 
time the examiner diagnosed coronary artery disease/ischemic 
heart disease.  

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease 
means any atherosclerotic heart disease resulting in clinically 
significant ischemia or requiring coronary revascularization.  
See 75 Fed. Reg. 53,205 (Aug. 31, 2010).  Ischemic heart disease 
is "an inadequate supply of blood and oxygen to a portion of the 
myocardium."  Id.  Given the description of the cardiovascular 
disease at issue as ischemic heart disease, with atherosclerosis 
and a history of a myocardial infarction and angioplasty, the 
Board finds that the Veteran's current cardiovascular disease 
represents ischemic heart disease.    

Accordingly, as the Veteran is presumed to have been exposed to 
herbicides in service and has developed ischemic heart disease, 
the Board finds that presumptive service connection is warranted 
for ischemic heart disease, including atherosclerotic heart 
disease and residuals of myocardial infarction and angioplasty.


ORDER

Service connection for ischemic heart disease, to include 
atherosclerotic heart disease and the residuals of myocardial 
infarction and angioplasty, is granted.


REMAND

The Veteran also seeks service connection for hypertension.  The 
medical records on file indicate that the Veteran has been 
treated for hypertension since about 1991, several years prior to 
the diagnosis of diabetes.  As indicated in the Introduction, 
VA's Secretary has determined that a presumption of service 
connection for ischemic heart disease on an herbicides basis is 
warranted.  Such a presumption has not been established for 
hypertension.

In the October 2008 remand, the Board requested that the Veteran 
be scheduled for a VA examination which identified each present 
cardiovascular disease, and which provided an opinion as to 
whether each such disorder was caused or aggravated by the 
service-connected diabetes mellitus.  

The Veteran thereafter attended a VA examination in July 2009, at 
which time the examiner acknowledged that the Veteran had a 
confirmed history of hypertension.  The VA examiner opined that 
it was not at least as likely as not that the hypertension was 
"related" to the diabetes.  In explanation, the VA examiner 
noted that, by medical history, the hypertension pre-existed the 
development of the diabetes.  The VA examiner also opined that it 
was as likely as not that the "genetic" condition was 
exacerbated by lifestyle and diet.  

The VA examiner in July 2009 did not comply with the instruction 
to provide an opinion as to whether the diabetes mellitus 
aggravated the hypertension.  At most, the examiner established 
that the diabetes did not actually cause the hypertension, and 
that lifestyle and diet are two factors which have exacerbated 
the hypertension.  The Board also points out that, in light of 
the grant of service connection for ischemic heart disease, an 
opinion is now required as to any relationship between the 
hypertension and the heart disease.  In short, the Board finds 
that additional VA examination of the Veteran and medical nexus 
opinion is required to decide this claim.

Accordingly, the issue of service connection for hypertension, 
including as secondary to the service-connected heart disease, is 
REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA 
examination to determine the nature, extent, 
and etiology of his hypertension.  All 
indicated studies should be performed.  

A) The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
hypertension is etiologically related to 
service, including herbicide exposure in 
service, or was manifest within one year of 
his discharge from service.  

B) The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the hypertension was 
caused or permanently worsened in severity by 
service-connected disability (i.e., diabetes 
mellitus or ischemic heart disease).

The rationale for all opinions expressed 
should be explained.  The Veteran's claims 
file should be made available to the 
examiner. 

2.  Thereafter, the RO should readjudicate 
the issue of service connection, to include 
on a secondary basis, for hypertension.  If 
the benefit sought on appeal is not granted 
in full the RO should issue a supplemental 
statement of the case, and should provide the 
Veteran and his representative an opportunity 
to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


____________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


